Per Curiam.
Plaintiffs filed an original and two amended complaints asserting alternative and inconsistent theories and seeking declaratory relief. The trial court granted plaintiffs a declaratory judgment based on one of those theories. Plaintiffs now appeal therefrom.
GCR 1963, 521 provides for declaratory relief. GCR 1963, 111.1 provides that declaratory relief may be sought as part of a statement of claim and permits it to be made in the alternative. GCR 1963, 521.5 provides that "[declaratory judgments shall have the force and effect of final judgments and shall be reviewable as final judgments”. GCR 1963, 806.1 states that " * * * an aggrieved party shall have a right to appeal from all final judgments or final orders from the Circuit Courts * * * ” (Emphasis supplied.)
In a situation where a party seeks inconsistent relief, because the trial court can grant only one of the requested remedies, the party is not aggrieved by the denial of the other. Bell Rose Sanitarium, *526Inc v Metz, 246 Or 475; 425 P2d 168 (1967), Gamble v Gamble, 24 App Div 2d 625; 262 NYS2d 214 (1965), Printup v Smith, 212 Ga 501; 93 SE2d 679 (1956). Because the instant case falls within the ambit of that rule, plaintiffs are not aggrieved parties and, consequently, lack standing to appeal.
Affirmed. Costs to appellees.